DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pewthers 3,606,249.
In Re Claim 1, Pewthers teaches a sled (30) for rapidly loading and transporting a wheeled vehicle on a wheeled vehicle-carrying apparatus, (Column 8, Lines 7-9) the sled comprising:	
In Re Claim 12, Pewthers teaches the wheeled vehicle-carrying apparatus is a vehicle mounted transportation system. (See Fig. 1-6)
In Re Claim 21, Pewthers teaches wherein the top plane of the deck has a width that is substantially equivalent to a width the sled body and a length that is substantially equivalent to a length of the sled body. (See Fig. 1-10)
In Re Claim 22, Pewthers teaches wherein the gradual transition between the ground and the deck at the rear of the sled body is defined by a horizontal transition length of less than approximately 6 inches (The Examiner notes that although the horizontal transition length is not stated to be less than 6 inches, it is less than approximately 6 inches) and a vertical transition height of less than approximately 6 inches from the bottom plane of the frame assembly and the top plane of the deck (The approximately 6 inches).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Clark 2016/0185272 and in view of Dees 2018/0361903.
In Re Claims 1-3, Clark teaches a sled (32) for rapidly loading and transporting a wheeled vehicle on a wheeled vehicle-carrying apparatus, (Paragraph 3) the sled comprising:				a low-profile sled body, (32) the sled body being generally rectangular and having outermost two sides, a front, a rear, a top plane and a bottom plane (See Fig. 2), the sled body comprising:		a frame assembly comprising a top plane and a bottom plane (64, Fig. 6 and 7)), and 			a deck (67) supported above the frame assembly and comprising a top plane (See Fig. 2 and 7) and a bottom plane (Bottom surface of 69, Fig. 7); and							a slide assembly (82), the slide assembly mounted to the sled body, 				wherein the top plane of the deck defines a flat wheel contact surface, (See Fig. 2)			wherein the flat wheel contact surface of the top plane of the deck extends from a first side of 
Clark does not teach a slide assembly comprising a first plurality of wheels, the first plurality of wheels being rotatably mounted toward the front end of the body.
However, Dees teaches a slide assembly (106, 107) comprising a first plurality of wheels (106, 107), the first plurality of wheels being rotatably mounted toward the front end of the body and a rear slide assembly (108, 109) comprising a second plurality of wheels (108 and 109), the second plurality of wheels being rotatably mounted toward the rear end of the body.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a slide assembly to the sled of Clark as taught by Dees in order to prevent wear on the sled.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pewthers as applied to claim 1 above, and further in view of Jaeger et al. 8,371,798.
In Re Claim 4, Pewthers teaches the sled of Claim 1 as discussed above.
Pewthers does not teach the sled further comprising a winch assembly configured to selectively pull a wheeled vehicle on to, or off of, the sled.
However, Jaeger et al. teach a sled (9A, 11) further comprising a winch assembly (90) configured to selectively pull a wheeled vehicle (80) on to, or off of, the sled.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a winch to the sled of Pewthers as taught by Jaeger et al. in order to assist in pulling a load onto the sled.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pewthers as applied to claim 1 above, and further in view of Petty 2010/0272549.
In Re Claim 5, Pewthers teaches the sled of Claim 1 as discussed above.
Pewthers is silent concerning the front of the sled being shaped and configured to slide onto a wheeled vehicle-carrying apparatus when pulled towards the wheeled vehicle-carrying apparatus.
However, Petty teaches the front of a sled (2) being shaped (see shape at 100) and configured to slide onto a wheeled vehicle-carrying apparatus when pulled towards the wheeled vehicle-carrying apparatus.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to shape the front of the sled so that it is configured to slide onto a wheeled vehicle-carrying apparatus in the sled of Pewthers as taught by Petty in order to prevent damage to the wheeled vehicle-carrying apparatus or the sled.
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pewthers as applied to claim 1 above, and further in view of Terho 3,471,048.
In Re Claim 6, Pewthers teaches the sled of Claim 1 as discussed above.
Pewthers does not teach the sled further comprising at least one bulkhead, the bulkhead protruding above the height of the top surface of the deck and being configured to engage a rear edge of the wheeled vehicle-carrying apparatus and limit motion of the sled relative to the wheeled vehicle carrying apparatus.
However, Terho teaches the sled (8) further comprising at least one bulkhead (10), the bulkhead protruding above the height of the top surface of the deck and being configured to engage a rear edge of the wheeled vehicle-carrying apparatus and limit motion of the sled relative to the wheeled vehicle carrying apparatus. (See Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a bulkhead configured to limit motion of the sled relative to the wheeled vehicle carrying apparatus of Pewthers as taught by Terho in order to protect the item being loaded.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pewthers as applied to claim 1 above, and further in view of Pratt 6,276,890.
In Re Claim 7, Pewthers teaches the sled of Claim 1 as discussed above.
Pewthers does not teach the sled further comprising a series of guides, configured to receive and control the movement of a retractable cable of a winch.
However, Pratt teaches the sled (16) further comprising a guide (32), configured to receive and control the movement of a retractable cable (30) of a winch (28);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a cable guide in the sled of Pewthers as taught by Pratt in order to stabilize the movement of the item being loaded.
Pratt discloses the claimed invention except for a series of guides. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a series of guides instead of a single guide, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pewthers /Petty as applied to claim 5 above, and further in view of Shambeau et al. 6,065,917.
In Re Claim 8, Pewthers /Petty teaches the sled of Claim 5 as discussed above.
Pewthers/Petty does not teach the sled further comprising a series of guides and the guides are D-rings, rotatably mounted to the top surface of the deck.
However, Shambeau et al. teach a deck (20) comprising a series of guides and the guides are D-rings (30, Fig 2), rotatably mounted to the top surface of the deck.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use series of guides and the guides are D-rings in the sled of Pewthers /Petty as taught by Shambeau in order to stabilize the movement of the item being loaded.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pewthers as applied to claim 1 above, and further in view of Petty 2010/0272549.
In Re Claim 11, Pewthers teaches the sled of Claim 1 as discussed above.
Pewthers does not teach the wheeled vehicle carrying apparatus being a trailer.
However, Petty teaches the wheeled vehicle carrying apparatus being a trailer (1, Fig. la).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a trailer in the sled of Pewthers as taught by Petty in order to adapt to more vehicles.
Claims 13, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pewthers and in view of Jaeger et al. 8,371,798.
In Re Claim 13, Pewthers teaches a sled (30) for rapidly loading and transporting a wheeled vehicle on a wheeled vehicle-carrying apparatus, (Column 8, Lines 7-9) the sled comprising:		a low-profile sled body, (30) the sled body being generally rectangular and having outermost two sides, a front, a rear, a top plane and a bottom plane (See Fig. 7), the sled body comprising:		a frame assembly comprising a top plane (70, Fig. 7) and a bottom plane (See bottom plane of 30, Fig. 8), and 												a deck (69, Fig. 7) supported above the frame assembly and comprising a top plane (top surface of 69, Fig. 7) and a bottom plane (Bottom surface of 69, Fig. 7); and					a slide assembly (75), the slide assembly mounted to the sled body, 				wherein the top plane of the deck defines a flat wheel contact surface, (See Fig. 7-10)			wherein the flat wheel contact surface of the top plane of the deck extends from a first side of the two sides of the sled body to a second side of the two sides of the sled body, (See Fig. 7-10)		wherein the frame assembly and the deck are configured to provide a gradual transition (72, Fig. 1-6) between the ground and the deck at the rear of the sled body, and				wherein the sled body is shaped and sized to movably slide onto the wheeled vehicle-carrying apparatus. (Column 8, Lines 7-9)
Pewthers does not teach a winch comprising a retractable cable.
However, However, Jaeger et al. teach a sled (9A, 11) further comprising a winch assembly (90) comprising a retractable cable.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a winch to the sled of Pewthers as taught by Jaeger et al. in order to assist in pulling a load onto the sled.
In Re Claim 23, Pewthers teaches wherein the top plane of the deck has a width that is substantially equivalent to a width the sled body and a length that is substantially equivalent to a length of the sled body. (See Fig. 1-10)
In Re Claim 24, Pewthers teaches wherein the gradual transition between the ground and the deck at the rear of the sled body is defined by a horizontal transition length of less than approximately 6 inches (The Examiner notes that although the horizontal transition length is not stated to be less than 6 inches, it is less than approximately 6 inches) and a vertical transition height of less than approximately 6 inches from the bottom plane of the frame assembly and the top plane of the deck (The Examiner notes that although the vertical transition length is not stated to be less than 6 inches, it is less than approximately 6 inches).
Allowable Subject Matter
Claims 9, 10, 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-13 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652